The plaintiffs in error were by proper proceedings under the statute (Sec. 14, Ch. 70, Sess. Laws 1911) enjoined as owners of a building known as the Central Drug Co. building in the city of Wagoner, from keeping, or permitting to be kept on said premises, intoxicating liquors for unlawful sale.
Upon affidavit of the county attorney, charging them with contempt of court in violating the terms of the injunction, an order of attachment was issued to the sheriff, and they were immediately arrested and brought before the court, and the case was called for trial. Whereupon counsel for plaintiffs in error demanded a trial by jury, which demand was then and there denied by the court, and exceptions allowed, and the trial proceeded.
Upon the hearing the court found that plaintiffs in error had violated the terms of the injunction and were in contempt of court and subject to imprisonment therefor, and adjudged that they be confined in the county jail for a term of three months each and pay a fine of two hundred and fifty dollars each. They gave notice of appeal and asked to be admitted to bail pending appeal, which request was denied by the trial court. An appeal was properly perfected and an order made by this court granting supersedeas pending the determination of said appeal.
The only question presented was passed upon by this court in *Page 713 
the companion case of Nichols et al. v. State, 8 Okla. Cr. 550,129 P. 673.
Unquestionably the court erred in denying the demand of the defendants for a trial by jury.
For the reasons given in the opinion in the Nichols case, the judgment of conviction is reversed.